DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evanitsky in view of Strimling and Noda et al. (Noda, US PGPub 2019/0193727).
	Referring to Claim 1, Evanitsky teaches a remote radar (Fig. 1 #5; [0019]) located at an intersection (Fig. 1 #15; [0015]) of a road that is near a visual obstruction ([0024]), wherein the remote radar includes a sensor to detect data about the moving object (Fig. 1 #16/18; [0024]) in a radar field of view and a first transceiver that sends the data obtained by the sensor about the moving object to a second transceiver; and a master device (Fig. 2 #40; [0023]) including the second transceiver and a control unit (Fig. 2 #24; [0023]) that communicates with the second transceiver, wherein the data sent to the second transceiver is sent to the control unit to obtain information about the moving object, wherein the information about the moving object includes a distance of the moving object, a speed of the moving object ([0024]); and wherein the information about the moving object is shown on a display [0033]; See operation as described in Fig. 3 and associated text, but does not explicitly disclose nor limit that the intersection is an end of a driveway and a road, the information containing a time until the moving object will cross the remote radar.
	The placement of the remote radar system does not appear to be limited to the road intersections and obviously would operate as wanted being placed in different locations. However, Strimling teaches a neighborhood system in which a remote system (Fig. 4 #200; [0193]) is located at the intersection of a driveway (Fig. 4 #231; [0193]) and road (Fig. 4 #232; [0193]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Evanitsky with the placement as taught by Strimling for vehicle monitoring of security systems in residential areas.
	Further, Noda teaches providing information that includes time until the moving object will cross and obstruction, this is interpreted as being able to determining the pass time of the remote radar as well; See [0040].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Evanitsky as modified by Strimling with the passing time determination as taught by Noda so as to provide information as to when it will be safe to enter the road.
	Referring to Claim 2, Evanitsky as modified by Strimling and Noda teaches wherein the moving object is a vehicle; [0024] of Evanitsky.
	Referring to Claims 3 and 13, Evanitsky as modified by Strimling  and Noda teaches wherein the visual obstruction is a tree, a wall, or a parked car; the truck obscuring vision is considered to be the obstruction, however, blind spots are disclosed as being monitored which can be caused by multiple environmental factors and are well known in the art to include trees, walls and parked cars.
	Referring to Claims 5 and 14, Evanitsky as modified by Strimling and Noda teaches wherein the display is a phone or a tablet; [0135] of Strimling.
	Referring to Claims 9 and 17, Evanitsky as modified by Strimling and Noda teaches wherein the information about the moving object supplements GPS information; See disclosure of Strimling as GPS info and detection info are used.
	Referring to Claim 10, Evanitsky as modified by Strimling and Noda teaches wherein the control unit sends a first signal to the second transceiver of the master device, the second transceiver of the master device sends a second signal to the first transceiver of the remote radar, and the first transceiver of the remote radar sends a third signal to the sensor to activate the sensor to obtain the data about the moving object; (while the steps are not explicit [0023] of Evanitsky teaches the controller 24 controls the camera system, and the unit communicates with the processing system and that instructions can be implemented by the controller [0031-0048], therefore, this limitation is considered to be obvious to one of ordinary skill in the art).
	Referring to Claim 11, Evanitsky as modified by Strimling and Noda teaches wherein the control unit generates at least one of an audible warning, a visual warning, and a tactical warning when the moving object is detected; [0021].
	Referring to Claim 12, Evanitsky as modified by Strimling and Noda teaches a remote radar located at an intersection of an end of a driveway and a road that is near a visual obstruction, wherein the remote radar includes a sensor to detect data about the moving vehicle in a radar field of view and a first transceiver that sends the data obtained by the sensor about the moving vehicle to a second transceiver; and a master device including the second transceiver, a control unit that communicates with the second transceiver, and a display, wherein the data sent to the second transceiver is sent to the control unit to obtain information about the moving vehicle that is shown on the display, and the control unit sends a first signal to the second transceiver, the second transceiver sends a second signal to the first transceiver, and the first transceiver sends a third signal to the sensor to the sensor to activate the sensor to obtain the data about the moving vehicle, wherein the information about the moving object includes a distance of the 3First Named Inventor: James H. Critchleymoving object, a speed of the moving object, and a time until the moving object will cross the remote radar; See citations of Claim 1 and 10 above for rationale and support.
	Referring to Claim 18, Evanitsky as modified by Strimling and Noda  teaches sending a signal from a control unit to a remote radar to activate a sensor, wherein the remote radar is located at an intersection of an end of a driveway and a road and near a visual obstruction; obtaining data about the moving object from the sensor when the moving object passes through a radar field of view; sending the data from the sensor to the control unit to obtain information about the moving object, wherein the information about the moving object includes a distance of the moving object, a speed of the moving object, and a time until the moving object will cross the remote radar; and displaying the information about the moving object; See citations and rationale of Claims 1 and 10 above.

Claims 6, 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evanitsky as modified by Strimling and Noda in view of Aoude et al. (Aoude, US Pat. 10,565,880).
	Referring to Claim 6, Evanitsky as modified by Strimling and Noda teach the display, but do not explicitly disclose nor limit wherein the display is a vehicle display of a vehicle.
	However, Aoude teaches wherein the display is a vehicle display of a vehicle; See bottom of Col. 34.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Evanitsky as modified by Strimling and Noda with the vehicle display as taught by Aoude so as to provide a handsfree warning directly to the driver.
	Referring to Claims 8 and 16, Evanitsky as modified by Strimling and Noda and Aoude teach wherein the information about the moving vehicle is a visual symbol; See bottom of Col. 34.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646